Per Curiam,
Defendant appeals from an award in plaintiff’s favor by the Workmen’s Compensation Board and affirmed by the Court of Common Pleas of Schuylkill County. On August 7, 1919, the husband of plaintiff, while engaged at defendant’s colliery in loading coal, complained of receiving injury, from which he died three days later. Plaintiff’s contention is that her husband’s injury was the result of a sprain, received while at work, which ruptured a blood vessel of the stomach. The compensation board, accepting this theory of the death, awarded compensation, and the common pleas affirmed the board’s action. The defense was that plaintiff failed to produce sufficient evidence to sustain the board’s second finding of facts, as follows: “While in the performance of his duties as such employee [deceased] met with an accident in attempting to lift a brakes'tick and thereby suffered such strain internally as to cause hemorrhages of the stomach and bowels that his death followed as á natural consequence thereof.” A careful reading of *120the testimony convinces us that the board’s conclusion should be sustained.
Deceased was an unusually healthy man, never having-complained of stomach trouble or other sickness, and worked regularly. He immediately made known to his fellow workmen that he had received an injury in the abdomen while engaged at his work and on reaching his home complained of pain in his stomach, informed his wife he was “lifting something in the mines and strained himself,” retired to bed and remained there until his death three days later—in the meantime “suffering with copious hemorrhages in the stomach and bowels.” The medical testimony showed the hemorrhages could have been caused by the rupture of a blood vessel, the result of a strain. The evidence referred to is competent and sufficient to support the finding complained of; accordingly, the award must be confirmed and the appeal dismissed.
The award is confirmed and the appeal dismissed.